       Case 1:19-cv-00564-PLM-RSK ECF No. 1 filed 07/15/19 PageID.1 Page 1 of 6



                          UNITED STATES DISTRICT COURT
1
                                    FOR THE
2                         WESTERN DISTRICT OF MICHIGAN
3

4    ROXETTA LEE,                            )
                                             )
5                 Plaintiff                  )
6
                                             )       Case No.:
           v.                                )
7                                            )       COMPLAINT AND DEMAND FOR
     CREDIT ACCEPTANCE                       )       JURY TRIAL
8
     CORPORATION,                            )
9                                            )       (Telephone Consumer Protection
                    Defendant                )       Act)
10

11
                                        COMPLAINT
12

13
           ROXETTA LEE (“Plaintiff”), by and through her attorneys, KIMMEL &

14   SILVERMAN, P.C., alleges the following against CREDIT ACCEPTANCE
15
     CORPORATION (“Defendant”):
16
                                      INTRODUCTION
17

18         1.     Plaintiff’s Complaint is based on the Telephone Consumer Protection

19   Act (“TCPA”), 47 U.S.C. § 227 et seq.
20
                               JURISDICTION AND VENUE
21
           2.     Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331. See
22

23   Mims v. Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).
24         3.     Defendant conducts business in the State of Michigan and as such,
25
     personal jurisdiction is established.

                                                 1

                                    PLAINTIFF’S COMPLAINT
       Case 1:19-cv-00564-PLM-RSK ECF No. 1 filed 07/15/19 PageID.2 Page 2 of 6



           4.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(1).
1

2                                          PARTIES
3
           5.     Plaintiff is a natural person residing in Grand Rapids, Michigan.
4
           6.     Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
5

6
           7.     Defendant is a finance company with its main office located at 25505

7    West Twelve Mile Road, Southfield, Michigan 48034.
8
           8.     Defendant is a “person” as that term is defined by 47 U.S.C.
9
     §153(39).
10

11         9.     Defendant acted through its agents, employees, officers, members,

12   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
13
     representatives, and insurers.
14
                               FACTUAL ALLEGATIONS
15

16         10.    Plaintiff has a cellular telephone number that she has had for more
17   than three years.
18
           11.    Plaintiff has only used this number as a cellular telephone number.
19
           12.    Defendant placed repeated harassing telephone calls to Plaintiff on
20

21   her cellular telephone seeking to collect a vehicle loan balance.
22
           13.    When contacting Plaintiff on her cellular telephone, Defendant used
23
     an automatic telephone dialing system and/or pre-recorded voice.
24

25
           14.    Plaintiff knew that Defendant was calling using an automated


                                                2

                                      PLAINTIFF’S COMPLAINT
       Case 1:19-cv-00564-PLM-RSK ECF No. 1 filed 07/15/19 PageID.3 Page 3 of 6



     telephone dialing system and/or pre-recorded voice as she would regularly be
1

2    greeted by a pre-recorded message prior to being transferred to Defendant’s live
3
     agents.
4
           15.    Defendant’s telephone calls were not made for “emergency
5

6
     purposes.”

7          16.    Shortly after the commencement of Defendant’s harassing calls,
8
     Plaintiff spoke with Defendant and instructed Defendant to stop calling, revoking
9
     any consent Defendant may have had to call her on her cellular telephone.
10

11         17.    However, Defendant ignored Plaintiff’s instructions to stop calling

12   and continued to call Plaintiff on her cellular telephone.
13
           18.    Once Defendant knew its calls were unwanted any further calls
14
     served no lawful purpose.
15

16         19.    Defendant’s calls were not for emergency purposes.
17         20.    Plaintiff found Defendant’s unwanted, incessant calls to be disturbing,
18
     distressing and intrusive throughout this time period.
19
           21.    Upon information and belief, Defendant conducts business in a
20

21   manner which violates the Telephone Consumer Protection Act.
22

23

24

25



                                               3

                                    PLAINTIFF’S COMPLAINT
       Case 1:19-cv-00564-PLM-RSK ECF No. 1 filed 07/15/19 PageID.4 Page 4 of 6




1

2                                  COUNT I
                            DEFENDANT VIOLATED THE
3
                      TELEPHONE CONSUMER PROTECTION ACT
4
           22.    Plaintiff incorporates the forgoing paragraphs as though the same
5

6
     were set forth at length herein.

7          23.    Defendant initiated multiple automated telephone calls to Plaintiff’s
8
     cellular telephone using an automatic telephone dialing system without her express
9
     prior consent.
10

11         24.    Defendant’s calls to Plaintiff were not made for “emergency

12   purposes.”
13
           25.    Defendant’s calls to Plaintiff after she revoked consent were not made
14
     with Plaintiff’s prior express consent.
15

16         26.    Defendant’s acts as described above were done with malicious,
17   intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
18
     under the law and with the purpose of harassing Plaintiff.
19
           27.    The acts and/or omissions of Defendant were done unfairly,
20

21   unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
22
     lawful right, legal defense, legal justification or legal excuse.
23

24

25



                                                 4

                                     PLAINTIFF’S COMPLAINT
        Case 1:19-cv-00564-PLM-RSK ECF No. 1 filed 07/15/19 PageID.5 Page 5 of 6



            28.    As a result of the above violations of the TCPA, Plaintiff has suffered
1

2    the losses and damages as set forth above entitling Plaintiff to an award of
3
     statutory, actual and treble damages.
4

5

6
                                    PRAYER FOR RELIEF

7           WHEREFORE, Plaintiff, ROXETTA LEE, respectfully prays for a
8
     judgment as follows:
9
                   a.      All actual damages suffered pursuant to 47 U.S.C. §
10

11                         227(b)(3)(A);

12                 b.      Statutory damages of $500.00 per violative telephone call
13
                           pursuant to 47 U.S.C. § 227(b)(3)(B);
14
                   c.      Treble damages of $1,500.00 per violative telephone call
15

16                         pursuant to 47 U.S.C. §227(b)(3);
17                 d.      Injunctive relief pursuant to 47 U.S.C. § 227(b)(3); and
18
                   e.      Any other relief deemed appropriate by this Honorable Court.
19

20

21                              DEMAND FOR JURY TRIAL
22
            PLEASE TAKE NOTICE that Plaintiff, ROXETTA LEE, demands a jury
23
     trial in this case.
24

25



                                                 5

                                      PLAINTIFF’S COMPLAINT
     Case 1:19-cv-00564-PLM-RSK ECF No. 1 filed 07/15/19 PageID.6 Page 6 of 6




1

2

3
                                      RESPECTFULLY SUBMITTED,
4

5
     DATED: July 15, 2019             KIMMEL & SILVERMAN, P.C.

6
                                      By:/s/ Amy L. Bennecoff Ginsburg
7                                      Amy L. Bennecoff Ginsburg
8
                                       Kimmel & Silverman, P.C.
                                       30 E. Butler Pike
9                                      Ambler, PA 19002
                                       Phone: (215) 540-8888
10
                                       Fax: (877) 788-2864
11                                     Email: teamkimmel@creditlaw.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                        6

                              PLAINTIFF’S COMPLAINT
